[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.





EXHIBIT 10.63
    
SUPPLEMENT TO THE
JOINT CLINICAL RESEARCH AGREEMENT


This SUPPLEMENT TO THE JOINT CLINICAL RESEARCH AGREEMENT (the “Supplement”) is
made and entered into effective as of December 18, 2019 (the “Effective Date”)
by and among Exelixis, Inc. a Delaware corporation, located at 1851 Harbor Bay
Parkway, Alameda, CA 94501, (“Exelixis”), F. Hoffmann-La Roche Ltd, a Swiss
corporation having an address at Grenzacherstrasse 124, CH 4070 Basel,
Switzerland (“Roche”), and Ipsen Pharma SAS, a French Corporation having an
address at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France (“Ipsen”).
The terms in this Supplement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth herein, or if not
defined herein, as set forth in the Agreement.


RECITALS
    WHEREAS, Exelixis and Roche have entered into a certain Joint Clinical
Research Agreement dated December 18, 2019 (the “Agreement”) to collaborate with
each other to sponsor one or more clinical trials of a combination therapy using
Exelixis’ tyrosine kinase inhibitor known as “Cabozantinib”, certain rights to
which are licensed by Exelixis to, and shared by Exelixis with Ipsen Pharma SAS
(“Ipsen”) and Takeda Pharmaceutical Company Ltd. (“Takeda”), and Roche’s human
monoclonal antibody that binds PD-L1 known as “Atezolizumab”.
WHEREAS, Exelixis and Ipsen entered into a Collaboration and License Agreement
dated February 29, 2016 (such agreement, as amended from time to time, the
“Ipsen-Exelixis Agreement”), wherein Exelixis and Ipsen formed a collaboration
for the continued development of and commercialization of Cabozantinib and
wherein Exelixis granted to Ipsen certain exclusive rights to develop and
commercialize Cabozantinib worldwide, with the exception of the United States
and Japan (the “Ipsen Territory”);
WHEREAS, Exelixis, under the Agreement, shall grant to Roche, inter alia,
certain patent rights, access to Regulatory Documentation, and Right of
Reference as contemplated therein;
WHEREAS, Roche further requires from Ipsen certain additional patent rights,
access to Regulatory Documentation, and Right of Reference under Ipsen’s control
in the Ipsen Territory as contemplated in the Agreement;
WHEREAS, in consideration of Ipsen granting to Roche certain patent rights,
access to Regulatory Documentation, and Right of Reference under Ipsen’s control
in the Ipsen Territory, Ipsen requires from Roche and Exelixis certain
additional patent rights, access to Regulatory Documentation and Right of
Reference under Roche’s control, which shall be obtained from Roche for the sole
purpose of submitting any portion of the Combined Therapy Study Data to support
certain of Ipsen’s regulatory filings and approval in the Ipsen Territory for a
Combination Therapy under the Ipsen-Exelixis Agreement; and
WHEREAS, under the Agreement, Ipsen as Exelixis’ collaboration partner and
exclusive licensee in the Ipsen Territory will contribute to the fulfillment of
the clinical trials contemplated in the Agreement, and will be provided data
from Roche and Exelixis as well as Exelixis’ interest in certain patent rights,
Regulatory Documentation and Right of Reference under Exelixis’ control arising
from such clinical trials and the Agreement.
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Exelixis, Roche and Ipsen agree as
follows:






    

--------------------------------------------------------------------------------



    


1.    COLLABORATION SCOPE; BACKGROUND
1.1    Scope of Collaboration between Exelixis and Roche. Exelixis and Roche
intend, pursuant to the Agreement, to collaborate to conduct (i) the clinical
trials identified in Exhibit A of the Agreement (referred to as the “Initial
Trials”) and (ii) such other clinical trials evaluating a Combined Therapy of
the Roche Compound with the Exelixis Compound as Exelixis and Roche may agree to
conduct pursuant to the terms of the Agreement (any such trial in (i) or (ii), a
“Combined Therapy Trial”).


1.2    Protocol review and conduct of Combined Therapy Trials.


(a)    The final Protocol for each Combined Therapy Trial shall be subject to
review and approval of the Exelixis-Roche JPT under the Agreement and review of
the Exelixis-Ipsen Joint Steering Committee (as described in the Ipsen-Exelixis
Agreements) before such Combined Therapy Trial can be initiated.
(b)    Either Exelixis or Roche shall be primarily responsible for the conduct
of each Combined Therapy Trial (either Exelixis or Roche, with respect to such
Combined Therapy Trial, the “Conducting Party”, and the other of Exelixis or
Roche, with respect to the same Combined Therapy Clinical trial, the
“Non-Conducting Party”). In each Combined Therapy Trial the Conducting Party
will be the sponsor of record. Unless otherwise required by a Regulatory
Authority, for each Combined Therapy Trial, the Conducting Party shall determine
whether a combination IND (a “Combined Therapy IND”) is necessary.
(c)    Ipsen acknowledges and agrees to Article 6 of the Agreement, which sets
forth the Responsibilities of the Conducting Party and the Non-Conducting Party
in fulfillment of the Combined Therapy Trials.


1.3    Certain Definitions.


(a)    The following terms when used in connection with Ipsen in this Supplement
shall have the meaning set forth in the Agreement except that any reference in
such terms to “a Party” or “Such Party” or “the applicable Party” shall be
replaced with reference to “Ipsen” and any reference to “the other Party” shall
be replaced with reference to “Roche” or “Exelixis” as the context requires:
“Affiliates”, “Commercially Reasonable Efforts”, “Control” and “Controlled”.
(b)    When granted by Ipsen in this Supplement “Right of Reference” shall mean,
with regard to Roche as the Conducting Party, allowing the applicable Regulatory
Authority in a country to have access to relevant information (by
cross-reference, incorporation by reference or otherwise) contained in
Regulatory Documentation (and any data contained therein) filed with such
Regulatory Authority with respect to Exelixis Compound (and, in the case of
Roche as the Non-Conducting Party, the Right of Reference to the IND or the
Combined Therapy IND), only to the extent necessary for the conduct of a
Combined Therapy Trial in such country or as otherwise expressly permitted or
required under the Agreement and/or this Supplement to enable Roche to exercise
its rights or perform its obligations under the Agreement and/or this
Supplement, and, except as to information contained in the IND or Combined
Therapy IND relating to the Combined Therapy, without the disclosure of such
information to Roche.


2.    APPROVALS BY IPSEN AND EXELIXIS
2.1    Combined Therapy Trial Approvals. Ipsen and Exelixis have agreed to the
division of responsibilities for the Initial Trials, including but not limited
to Roche’s right to be the Conducting Party and holder of the IND, or Combined
Therapy IND as necessary, as identified in Exhibit A to the Agreement. Ipsen and
Exelixis have agreed to amend the Global Development Plan (as that term is
defined in the Ipsen-Exelixis Agreements) to include the Combined Therapy Trials
as described in Exhibit A of the Agreement and the Protocols for such trials.
Consistent with its agreement to


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


2




    

--------------------------------------------------------------------------------



    


said Exhibit A, Ipsen agrees to consider, in good faith, Protocol(s) for such
additional Combined Therapy Trials as may be approved by the Exelixis-Roche JPT,
and if acceptable and approved by the Exelixis-Ipsen Joint Steering Committee
under the Ipsen-Exelixis Agreement, those Combined Therapy Trials will be added
to the Ipsen-Exelixis Global Development Plan under the Ipsen-Exelixis Agreement
in due course. If a Combined Therapy Trial is not approved by the Exelixis-Ipson
Joint Steering Committee, Exelixis shall act to effectuate its obligations under
the Agreement independent of Ipsen.


2.2    Approved Protocols. With respect to Combined Therapy Trials for which the
Protocols are: (a) reviewed and approved by the Exelixis-Roche JPT under the
Agreement; and (b) approved by the Exelixis-Ipsen Joint Steering Committee and
added to the Global Development Plan under the Ipsen-Exelixis Agreements; the
rights and obligations of Exelixis, Roche, and Ipsen under such Protocol, this
Supplement and the Agreement will prevail over any conflicting terms in the
Ipsen-Exelixis Agreements (and for any amendments to the Agreement, provided
that Ipsen will have reviewed any such amendments in full). 


2.3    Ipsen’s participation in the Exelixis-Roche JPT. If a Combination Therapy
is approved by the Exelixis-Ipsen Joint Steering Committee as set forth in
Section 2.1 above, Ipsen’s representatives having expertise in development
activities and regulatory affairs will have the right to participate in and
contribute to the Exelixis-Roche JPT for the relevant Combination Therapy as a
non-voting attendee, as approved by the JPT pursuant to Section 3.4(c) of the
Agreement. Exelixis shall ensure to inform Ipsen of the date of such
Exelixis-Roche JPT meeting and invite Ipsen’s identified representatives who
will participate in the Exelixis-Roche JPT as soon as Exelixis and Roche would
have agreed to convene such JPT meeting. Exelixis shall also ensure that
relevant agendas of the Exelixis-Roche JPT for the above-mentioned meetings are
circulated to such Ipsen’s identified representative at least [ * ] prior to
such meetings.




3.    GRANTS, REPRESENTATIONS, AND WARRANTIES BY IPSEN
3.1    License Grant. Ipsen hereby grants, and shall cause its Affiliates to
grant, to Roche a non-exclusive, worldwide, non-transferable, free of charge and
royalty-free license (and for the avoidance of doubt, free and clear of any
payment by Roche to Ipsen and/or Exelixis) under Ipsen’s interest in the
Exelixis Independent Patent rights, Exelixis Technology, and Exelixis Regulatory
Documentation and under the Licensee Technology (as the term is defined in the
Ipsen-Exelixis Agreement) in the Ipsen Territory to use the Exelixis Compound,
solely to the extent necessary to discharge Roche’s obligations under the
Agreement with respect to the conduct of the Combined Therapy Trials.


3.2    Sublicenses. Roche shall further have the right to grant sublicenses,
under the licenses granted to it under Section 3.1 above, to Affiliates and to
Third Parties, solely to the extent required for a an Affiliate or Third Party
to perform its duties with respect to the conduct of the Combined Therapy
Trials, solely as necessary to assist Roche in carrying out its responsibilities
with respect to the Combined Therapy Trials, and otherwise in accordance with
the Agreement.


3.3    Right of Reference. Ipsen hereby grants, and shall cause its Affiliates
to grant, to Roche a Right of Reference to the relevant Regulatory Documentation
Controlled by Ipsen and its Affiliates for the Exelixis Compound and the
Combined Therapy (i) for the conduct of any Combined Therapy Trial, and (ii)
with respect to regulatory filings and approvals, solely to the extent required
to submit regulatory filings and seek approvals for the Roche Compound as part
of a Combined Therapy or if required by the relevant Regulatory Authority (which
right shall survive any expiration or termination of this Supplement and the
Agreement). In such case, Ipsen shall reasonably cooperate with Exelixis and
Roche and make written authorizations and other filings with the applicable
Regulatory Authority required to effect such Right of Reference.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


3




    

--------------------------------------------------------------------------------



    


3.4    No Implied Licenses. Except as specifically set forth in this Supplement,
no right or license or other intellectual property interest, shall be granted to
Roche by Ipsen by implication or otherwise in any intellectual property of
Ipsen, including any Patent Rights controlled by Ipsen or its Affiliates not
specifically licensed herein.


3.5    Representations and Warranties. Ipsen represents and warrants that: (a)
it has the corporate power and authority and the legal right to enter into this
Supplement and perform its obligations hereunder; (b) it has the corporate power
and authority and the legal right to assist in the performance of the
obligations under the Agreement that are agreed to by Exelixis, but require
further licenses, rights, and/or assistance from Ipsen; (c) it has reviewed the
Agreement in full, and to the extent not otherwise provided for under this
Supplement, it shall grant all licenses and rights that are necessary and
desirable, and provide such assistance as is reasonably necessary, for Exelixis
and Roche to exercise their rights and to fulfill their obligations under the
Agreement and/or this Supplement.




4.    GRANTS, REPRESENTATIONS, AND WARRANTIES BY EXELIXIS
4.1    License Grant.


(a)    Subject to the terms and conditions of the Agreement, Exelixis hereby
grants to Ipsen a non-exclusive, non-transferable, free of charge and
royalty-free sublicense (and for the avoidance of doubt, free and clear of any
payment by Ipsen to Roche) under the Roche Independent Patents, Roche
Technology, and Roche Regulatory Documentation, solely to the extent that
Exelixis has been granted license rights to the Roche Independent Patent rights,
Roche Technology, Roche Regulatory Documentation, and Right of Reference to
Roche Regulatory Documentation under the Agreement. Such sublicense rights are
limited to use of any portion of the Combined Therapy Study Data and Right of
Reference reasonably needed to support regulatory filing and approval of a
Combined Therapy, or if required by relevant Regulatory Authority, in the Ipsen
Territory in accordance with and under the Ipsen-Exelixis Agreement (which right
shall survive any expiration or termination of this Supplement and the
Agreement). In such case, Roche and Exelixis shall reasonably cooperate with
Ipsen to make written authorizations and other filings with the applicable
Regulatory Authority reasonably required to effect such Right of Reference.
(b)    Subject to the terms and conditions of the Agreement, Exelixis hereby
grants, and shall cause its Affiliates to grant, to Ipsen an exclusive,
non-transferable, royalty-free sublicense under (i) Exelixis’ interest in the
Combined Therapy Patents and Combined Therapy Inventions, (ii) Exelixis
Technology, (iii) Exelixis Independent Patents, (iv) Exelixis Study Inventions,
(v) Exelixis Study Patents and (vi) Exelixis Regulatory Documentation, in the
Ipsen Territory for purposes of using any portion of the Combined Therapy Study
Data to support Ipsen’s regulatory approval of a Combined Therapy in the Ipsen
Territory, or if required by the relevant Regulatory Authority, and performing
Ipsen’s obligations under the Ipsen-Exelixis Agreement, including conducting
development, regulatory, and commercialization activities in accordance with the
Ipsen-Exelixis Agreement.
4.2    Sublicenses. Ipsen shall further have the right to grant sublicenses,
under the licenses granted to it under Section 4.1 above, to Affiliates and to
Third Parties, solely to the extent required for an Affiliate or Third Party to
perform its duties, solely as necessary to assist Ipsen in carrying out its
responsibilities with respect to using any portion of the Combined Therapy Study
Data to support Ipsen’s regulatory filing and approval for a Combined Therapy in
the Ipsen Territory, or if required by the relevant Regulatory Authority.


4.3    No Implied Licenses. Except as specifically set forth in this Supplement,
no right or license or other intellectual property interest, shall be granted by
Exelixis to Ipsen by implication or otherwise in any intellectual property of
Roche, including any Patent Rights controlled by Roche or its Affiliates not
specifically licensed herein.


4.4    Additional Combined Therapy Trials. In the event Exelixis and Roche
decide to conduct further Combined Therapy Trials beyond the Initial Trials as
set forth in Section 6.5 of the Agreement, Exelixis shall ensure that Ipsen is


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


4




    

--------------------------------------------------------------------------------



    


granted access to any data arising from such additional Combined Therapy Trials,
subject to Ipsen agreeing to amend the Global Development Plan of the
Ipsen-Exelixis Agreement to include such additional Combined Therapy Trials and
the Protocol for such Trials.


4.5    Representations and Warranties.


(a)    Exelixis represents and warrants that: (a) it has the corporate power and
authority and the legal right to enter into this Supplement and perform its
obligations hereunder; (b) it has the corporate power and authority and the
legal right to assist in the performance the obligations under the Agreement
that are agreed to with Roche, but require further licenses, rights, and/or
assistance from Roche; (c) to the extent not otherwise provided for under this
Supplement, it shall grant all licenses and rights that are necessary and
desirable, and provide such assistance as is reasonably necessary, for Ipsen to
exercise its rights and to fulfill its obligations under this Supplement.
(b)    Roche represents and warrants that: (a) it has the corporate power and
authority and the legal right to enter into this Supplement and perform its
obligations hereunder; (b) it has the corporate power and authority and the
legal right to assist in the performance the obligations under the Agreement
that are agreed to with Exelixis, but require further licenses, rights, and/or
assistance from Exelixis; (c) to the extent not otherwise provided for under
this Supplement, it shall grant all licenses and rights that are necessary and
desirable, and provide such assistance as is reasonably necessary, for Ipsen to
exercise its rights and to fulfill its obligations under this Supplement.
5.    CONDUCT AND COOPERATION
5.1    Conduct. Each of Exelixis, Roche, and Ipsen shall use Commercially
Reasonable Efforts to perform and fulfill its respective activities under this
Supplement, and shall do so in accordance with Applicable Law.


5.2    Cooperation. In the event that Roche, Exelixis, or Ipsen receives
questions or requests from Regulatory Authorities in relation to obtaining or
maintaining regulatory approvals for the Combination Therapy, Roche, Exelixis,
and Ipsen shall cooperate with each other in the applicable Party’s effort to
obtain and maintain such regulatory approvals.


6.    CONFIDENTIALITY
6.1    Confidential Information. Except to the extent expressly authorized by
the Agreement or otherwise agreed in writing by the Parties, the Parties agree
that, during the Term and for [ * ] thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose, and shall not use for
any purpose other than as expressly provided for in the Agreement, any
Confidential Information of the other Party, and both Parties shall keep
confidential and, subject to the remainder of this Article 6 shall not publish
or otherwise disclose the terms of this Agreement. Each Party may use the other
Party’s Confidential Information only to the extent required to accomplish the
purposes of this Agreement, including exercising its rights or performing its
obligations under this Agreement. Each Party will use at least the same standard
of care as it uses to protect proprietary or confidential information of its own
(but no less than reasonable care) to ensure that its employees, agents,
consultants, contractors, and other representatives do not disclose or make any
unauthorized use of the other Party’s Confidential Information. Each Party will
promptly notify the other upon discovery of any loss or unauthorized use or
disclosure of the other Party’s Confidential Information. For clarity, Combined
Therapy Study Data shall be treated as Confidential Information of both Parties
and shall not be disclosed to Third Parties unless it falls within the
exceptions set forth in Section 6.2 below or is reasonably necessary to be
disclosed in order for a Party to exercise its rights under Section Article 6.


6.2    Exceptions. The obligations of confidentiality and restriction on use
under Section 6.1 will not apply to any information that the receiving Party can
prove by competent written evidence:




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


5




    

--------------------------------------------------------------------------------



    


(a)     is now, or hereafter becomes, through no act or failure to act on the
part of the receiving Party, generally known or available to the public;
(b)    is known by the receiving Party at the time of receiving such
information, other than by previous disclosure of the disclosing Party, or its
Affiliates, employees, agents, consultants, or contractors;
(c)    is hereafter furnished to the receiving Party without restriction by a
Third Party who has no obligation of confidentiality or limitations on use with
respect thereto, as a matter of right; or
(d)    is independently discovered or developed by the receiving Party without
the use of the disclosing Party’s Confidential Information.
6.3    Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary in the
following instances:


(a)     prosecuting or defending litigation as permitted by this Agreement;
(b)    complying with Applicable Law (including regulations promulgated by any
securities exchange);
(c)    disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted sublicensees, contractors, manufacturers, ethics
committees and IRBs, academic institutions, consultants, agents, investigators,
and employees engaged in connection with the performance of a Combined Therapy
Trial, each of whom prior to disclosure must be bound by similar terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 6;
(d)    disclosure of the Combined Therapy Study Data, Combined Therapy
Inventions, and Combined Therapy Patents to Regulatory Authorities in connection
with the development of the Combined Therapy, the Exelixis Compound, or the
Roche Compound; and
(e)    disclosure of relevant safety information contained within the Combined
Therapy Study Data to investigators, IRBs, and/or ethics committees and
Regulatory Authorities that are involved in other clinical trials of the
Exelixis Compound with respect to Exelixis, and the Roche Compound with respect
to Roche, and (in the event of a Material Safety Issue) to Third Parties that
are collaborating with Exelixis or Roche, respectively in the conduct of such
other clinical trials of the Exelixis Compound or the Roche Compound, in each
case solely to the extent necessary for the conduct of such clinical trials
and/or to comply with Applicable Law and regulatory requirements.
6.4    Notwithstanding the foregoing, in the event that a Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 6.3(a) or (b), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such Confidential Information at least as diligent as
such Party would use to protect its own confidential information of a similar
nature, but in no event less than reasonable efforts. In any event, the Parties
agree to take all reasonable action to avoid disclosure of Confidential
Information. Any information disclosed pursuant to any of Sections 10.3(a)-(e)
shall remain Confidential Information and subject to the restrictions set forth
in this Agreement.


7.    MISCELLANEOUS
7.1    Full Force and Effect. This Supplement is deemed incorporated into, and
governed by all other terms of, the Agreement. The provisions of the Agreement
remain in full force and effect.


7.2    Term; Survival. This Supplement shall be effective as of the Effective
Date and expire or terminate upon expiration or termination of the Agreement.
The following Sections of this Supplement, all definitions relating thereto,


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


6




    

--------------------------------------------------------------------------------



    


and any other provisions of this Supplement that by their nature are intended to
survive expiration or termination of this Supplement shall survive any
expiration or termination of this Supplement for any reason: Sections 1.3, 2.2,
3.3, 4.1, 4.2, 4.3, 4.5, 5.2, 6.1-6.4, 6.2, 6.3, 7.5 through 7.12, 7.14, and
7.16.


7.3    Governing Law. This Supplement shall be governed and construed in
accordance with the internal laws of the State of California, USA, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.


7.4    Force Majeure. The parties shall be excused from the performance of their
obligations under this Supplement to the extent such performance is prevented by
force majeure and the non-performing party promptly provides notice of the
prevention to each other party. Such excuse shall be continued so long as the
condition constituting force majeure continues and the non-performing party
takes reasonable efforts to remove the condition. For purpose of this
Supplement, force majeure means acts of God, strikes or other concerted acts of
workers, civil disturbances, fires, earthquakes, acts of terrorism, floods,
explosions, riots, war, rebellion, sabotage, or failure or default of public
utilities or common carriers or similar conditions beyond the control of the
parties.


7.5    No Waiver; Modifications. It is agreed that no waiver by a party hereto
of any breach or default of any of the covenants or agreements herein set forth
shall be deemed a waiver as to any subsequent and/or similar breach or default.
No amendment, modification, release or discharge shall be binding upon the
parties unless in writing and duly executed by authorized representatives of all
parties.


7.6    No Strict Construction. This Supplement has been prepared jointly and
shall not be strictly construed against any party. No presumption as to
construction of this Supplement shall apply against any party with respect to
any ambiguity in the wording of any provision(s) of this Supplement irrespective
of which party may be deemed to have authored the ambiguous provision(s).


7.7    Independent Contractor. The parties are independent contractors of each
other, and the relationship between the parties shall not constitute a
partnership, joint venture, or agency. No party shall be the agent of another
party or have any authority to act for, or on behalf of, another party in any
manner.


7.8    Assignment. No party may assign or transfer this Supplement or any rights
or obligations hereunder without prior written consent of each other party,
except that a party may make such assignment without each other party’s consent
(a) to an Affiliate, (b) to a Third Party that merges with, consolidates with,
or acquires substantially all of the assets or voting control of the assigning
party or (c) to a Third Party that acquires all the rights to Exelixis Compound,
in the case of Exelixis or the case of Ipsen, or the Roche Compound, in the case
of Roche. Any assignment or attempted assignment by any party in violation of
the terms of this Section shall be null and void and of no legal effect.


7.9    Headings. The captions to the several Sections and Articles hereof are
not a part of this Supplement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.


7.10    Counterparts. This Supplement may be executed in three (3) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. This Agreement may be
executed by electronic (e.g., .pdf) signatures and such signatures shall be
deemed to bind each Party hereto as if they were original signatures, provided
that ink originals will be promptly exchanged.


7.11    Severability. If any provision of this Supplement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of a party under this Supplement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Supplement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, (c) the remaining


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


7




    

--------------------------------------------------------------------------------



    


provisions of this Supplement shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Supplement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and reasonably acceptable
to the parties.


7.12    No Benefit to Third Parties. The representations, warranties, and
agreements set forth in this Supplement are for the sole benefit of the parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.


7.13    The Agreement. Roche and Exelixis shall execute the Agreement
concurrently with the execution of this Supplement by Roche, Exelixis, and
Ipsen, and if the Agreement is not so executed concurrently with this
Supplement, this Supplement shall be null and void and of no force or effect.


7.14    Construction. Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article, or Exhibit means a Section or Article of,
or Exhibit to, this Supplement and all subsections thereof, unless another
agreement is specified; (b) references to a particular statute or regulation
include all rules and regulations promulgated thereunder and any successor
statutes, rules, or regulations then in effect, in each case including the
then-current amendments thereto; (c) words in the singular or plural form
include the plural and singular form, respectively; (d) the terms “including,”
“include(s),” “such as,” and “for example” used in this Supplement mean
including the generality of any description preceding such term and will be
deemed to be followed by “without limitation”; and (e) the words “hereof,”
“herein,” “hereunder,” “hereby” and derivative or similar words refer to this
Supplement. No presumption as to construction of this Supplement shall apply
against any party with respect to any ambiguity in the wording of any
provision(s) of this Supplement irrespective of which party may be deemed to
have authored the ambiguous provision(s).


7.15    Further Assurance. Each of Roche, Exelixis, and Ipsen duly execute and
deliver or cause to be duly executed and delivered, such further instruments and
do and cause to be done such further acts and things, including the filing of
such assignments, agreements, documents and instruments, as may be necessary or
as another party may reasonably request in order to perfect any license,
assignment, or other transfer or any properties or rights under, or pursuant, to
this Supplement.


7.16    Entire Agreement. Roche, Exelixis, and Ipsen agree that this Supplement
sets forth the complete, final and exclusive agreement between Roche, Exelixis,
and Ipsen collectively concerning the subject matter hereof and supersedes all
prior agreements and understandings by and between Roche, Exelixis, and Ipsen
collectively with respect to such subject matter. For the avoidance of doubt,
this Supplement does not supersede the Agreement or the Ipsen-Exelixis
Agreement. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
Roche, Exelixis, and Ipsen collectively with respect to such subject matter
other than as are set forth in this Supplement.


7.17    Dispute Resolution. The terms and conditions of Section 14.3 of the
Agreement shall be binding upon Ipsen with respect to any dispute, controversy,
or claim between Ipsen and Roche and arising out of, relating to, or in
connection with this Supplement to the same extent such terms and conditions are
binding upon the parties to the Agreement. In the application of Section 14.3 to
Ipsen with respect to such dispute, controversy, or claim, the “Alliance
Manager” of Ipsen shall be interpreted to mean the representative of Ipsen
acting as Alliance Manager, and the “Executive Officer” of Ipsen shall be
interpreted to mean the [ * ] of Ipsen (or his or her designee).




[Signature page follows]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


8




    

--------------------------------------------------------------------------------



    


IN WITNESS WHEREOF, Roche, Exelixis, and Ipsen, intending to be legally bound
hereby, have caused this Supplement to the Agreement to be executed by their
duly authorized representatives as of the Effective Date.


Exelixis, Inc.
Ipsen Pharma, SAS
By:     /s/ Michael M. Morrissey, Ph.D.
By:     /s/ François Garnier
Name:     Michael M. Morrissey, Ph.D.
Name:     François Garnier
Title:     President and CEO
Title:     EVP, General Counsel
Date:     18 December 2019
Date:     18 December 2019
 
 
F. Hoffmann-La Roche Ltd




By:     /s/ Laurence Lehuu
By:     /s/ Louis DuPasquier
Name:     Laurence Lehuu
Name:     Louis DuPasquier
Title:     Operation Program Leader
Title:     Legal Counsel
Date:     18 December 2019
 





        


    


    


    


    










    


    


    


    




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (I) not material and (II) would be
competitively harmful if publicly disclosed.


9




    